DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 19 and 26 at line 1 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the specification at paragraphs [0019] and [0021] recites “the tapered projection extends at an angle of about 110o relative to the end surface.”  However, this statement alone does not describe what degree of tolerance would satisfy the term “about” within the claim.  Therefore, the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-24 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James et al (US Patent 5489284).
James discloses a drill guide (see Fig. 14, 18-20, and 23-25). Specifically in regards to claim 23, James discloses a drill guide (50) comprising an elongated body (body of 50) including a planar end surface (flat surface from which 53 projects) at a distal end (51) of the drill guide (50); a cap (65 and 66 of sheath 62) located at a proximal end (52) of the elongated body (body of 50), and an outer dimension of the cap (65,66) is greater than an outer dimension of the elongated body (body of 50); a slot (55) that extends along a longitudinal axis (axis that passes through center of 54) of the drill guide (50), wherein the slot (55) extends through the elongated body (body of 50); and a tapered projection (53) at the distal end (51) of the drill guide (50)  that extends at an angle relative to the planar end surface (flat surface from which 53 projects) (As can be seen the spike extends at perpendicular angle with respect to a plane that holds the entire distal surface, and the spike 53 has a tapered end that appears to extends at an obtuse angle with respect to the plane of the distal end.  In addition, sheath 62 has an annular collar 65 with a thickened flange 66 that acts as a cap when the sheath is inserted into the tool 50, the collar 65 as shown in Fig. 23-24 extends further than the outer surface of the proximal end of the tool 50.) (Fig. 14, 18-20, 23-24; and Col. 7 lines 44-Col. 8 line 10, Col. 8 line 25-37).
In regards to claim 24, James discloses wherein the slot (55) has a width that is uninterrupted along a length of the drill guide (50) (Fig. 14).
In regards to claim 27, James discloses including a handle  (56) at the proximal end (52) of the drill guide (50) (Fig. 14; Col. 7 lines 44-52).
In regards to claim 28, James discloses wherein the tapered projection (53) is defined by a first flat surface and an opposing second flat surface, and a width of the tapered projection decreases distally (Fig. 14; Col. 7 lines 44-52).
In regards to claim 29, James discloses wherein the slot (55) extends less than 180° about the longitudinal axis (Fig. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Keyer et al (US Patent 7131974B2).
James discloses a drill system (see Fig. 14-17 and 23-25). Specifically in regards to claim 16, James discloses a drill guide (50) comprising an elongated body (body of 20) including a planar end surface (surface from which 53 projects) at a distal end (51) of the drill guide (50); a slot (55) that extends along a longitudinal axis (axis that passes through center of 54) of the drill guide (50), wherein the slot (55) extends through the elongated body (body of 50); and a tapered projection (53) at the distal end (51) of the drill guide (50)  that extends at an angle relative to the planar end surface (As can be seen the spike extends at perpendicular angle with respect to a plane that holds the entire distal surface.) (Fig. 14; and Col. 7 lines 44-67).  James also discloses an insert (62) to be received in the slot (55) of the drill guide (50), wherein the insert (62) includes an elongated body (body of 62) and an insert cap (65,66), and an outer dimension of the insert cap (65,66) is greater than an outer dimension of the elongated body (body of 62), and the insert (62) includes a single cannula (68) that extends through the elongated body (body of 62) and the insert cap (65,66) (Fig. 18-20; and Col. 8 line 1-Col. 8 line 10, Col. 8 line 25-37).  James discloses a drill bit (cannulated drill reamer), wherein the drill bit includes a drill tip, a shaft, and a cannula extends through the shaft; and a wire (guide wire) receivable in the single cannula (68) of the insert (62) and the cannula of the drill bit (reamer) (James discloses that the sheath 62 is inserted into the tool 50, obturator 70 is then inserted into the sheath 63.  A guide wire is inserted into an opening in the obturator 70, the obturator is then removed leaving the sheath and tool and a reamer is placed over the wire to drill into the bone.) (Fig. 23-25; and Col. 8 lines 25-67).  However, James is silent as to the cannulated drill bit having a stop on the shaft.
Keyer recites a drill system (Surgical Drill Guide). Specifically in regards to claim 16, Keyer recites a drill bit (100), wherein the drill bit (100) includes a drill tip (104), a shaft, and a stop (102) on the shaft, and an outer dimension of the stop (102) is greater than an outer dimension of the shaft (Fig. 13; and Col. 4 lines 9-26). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the drill bit of the system to have a stop on the drill bit in view of Keyer to prevent further penetration than desired into the bone (Col. 4 lines 18-23).
In regards to claim 17, James discloses wherein the slot (55) has a width that is uninterrupted along a length of the drill guide (50) (Fig. 14).
In regards to claim 20, James discloses including a handle  (56) at the proximal end (52) of the drill guide (50) (Fig. 14; Col. 7 lines 44-52).
In regards to claim 21, James discloses wherein the tapered projection (53) is defined by a first flat surface and an opposing second flat surface, and a width of the tapered projection decreases distally (Fig. 14; Col. 7 lines 44-52).
In regards to claim 22, James discloses wherein the slot (55) extends less than 180° about the longitudinal axis (Fig. 14).

Claim 18-19 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of  Keyer as applied to claim 16, and further in view of Dreyfuss et al (US Patent Pub. 20040073227A1).
James in view of  Keyer recite a drill system comprising a drill guide, an insert, a drill bit, and a wire as recited above. However, the combination is silent as to the tapered portion of the guide being at an obtuse angle of about 110° and where the end is rounded. Dreyfuss recites a drill guide (offset drill guide and arthroscopic method). Specifically in regards to claims 18-19, Dreyfuss recites a drill guide (100) having a distal end (10) having a tapered portion (13b), wherein the angle (α) of the tapered portion (13b) is an obtuse angle; and wherein the angle (α) is about 110° (Dreyfuss the angle alpha is greater than 90 degrees, more preferably of about 110 to about 130 degrees.) (Fig. 1-2; and Para. [0026]-[0028]). In regards to claim 32, Dreyfuss discloses wherein an end of the tapered projection (13b) is rounded (Fig. 2).   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system by modifying the projection (53) of the drill guide (50) of James by having an angle of 110 degrees for the tapered portion and is rounded in view of Dreyfuss allow for the projection to be offset and thus allow the distal end of the guide to be better placed on the rounded surface of the bone (Para [0029]).

Claim 25-26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Dreyfuss et al (US Patent Pub. 20040073227A1).
James recites a drill system comprising a drill guide, an insert having a cap. However, James is silent as to the tapered portion of the guide being at an obtuse angle of about 110° and where the end is rounded. Dreyfuss recites a drill guide (offset drill guide and arthroscopic method). Specifically in regards to claims 25-26, Dreyfuss recites a drill guide (100) having a distal end (10) having a tapered portion (13b), wherein the angle (α) of the tapered portion (13b) is an obtuse angle; and wherein the angle (α) is about 110° (Dreyfuss the angle alpha is greater than 90 degrees, more preferably of about 110 to about 130 degrees.) (Fig. 1-2; and Para. [0026]-[0028]). In regards to claim 33, Dreyfuss discloses wherein an end of the tapered projection (13b) is rounded (Fig. 2).   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system by modifying the projection (53) of the drill guide (50) of James by having an angle of 110 degrees for the tapered portion and is rounded in view of Dreyfuss allow for the projection to be offset and thus allow the distal end of the guide to be better placed on the rounded surface of the bone (Para [0029]).


Claim(s) 30-31 and 34 is/are rejected under 35 U.S.C. 103 as being obvious by Duggal et al (US Patent 20110166608A1) in view of James.
Duggal recites a surgical method (joint arthrodesis and arthroplasty).  Specifically, in regards to claim 30-31 and 34, Duggal recites positioning a drill guide (708) relative to a talus, the drill guide (708) having an elongated body, an axis; wherein the guide has proximal and distal ends spaced long the axis (Fig. 29-33; and Para. [0156]-[0159]).  Duggal also recites wherein a drill is inserted into the drill guide (708); and drilling a hole in the talus with the drill (722) (Duggal recites that a wire 722 is then inserted into the talus.) (Fig. 29-33; and [0156]-[0157]).  However, Duggal is silent as to the drill guide having a slot or a tapered projection.
James discloses a surgical method (see Fig. 14, 18-20, and 23-25). Specifically in regards to claim 30, James discloses a drill guide (50) having a tapered projection (53) located at a distal end (51) of an elongated body (body of 50) of the drill guide (50), the elongated body (body of 50) has an axis and an elongated slot (55), a proximal end (52) and the distal end (51) of the elongated body are spaced along the axis, and the tapered projection (53) extends at an obtuse angle relative to the distal end (51) (As can be seen in Fig. 14, the spike 53 has a tapered end composed of two inclined flat surfaces, those surfaces  appears to extends at an obtuse angle with respect to a plane of the distal end.) (Fig. 14, 18-20, 23-24; and Col. 7 lines 44-Col. 8 line 10, Col. 8 line 25-37).  In regards to claim 31, James discloses wherein the elongated body (body of 50) and the elongated slot (55) share a longitudinal axis (Fig. 14).  In regards to claim 34, James discloses wherein the elongated body (body of 50) has a body length, the elongated slot (55) has a slot length, and the body length is co axial with the slot length (Fig. 14).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method by modifying the guide (708) Duggal by adding a slot and a projection in view of James since this slot would allow for easier removal of the drill guide from the guide wire with less chance of disruption of the wires location on the surgical site since the wire can be slipped out of the guide through the slot, and the spike allows for the guide to better engage the bone surface.

Response to Arguments
Applicant's arguments filed 9/23/22 regarding the 112 rejections have been fully considered but they are not persuasive. Applicant recites that there is no indefiniteness in claims 19 and 26 since the term “about” is used in para. 4,16,18,20,and 25 and therefore the term is supported.  To begin the paragraphs cited by applicant in their do not recite the limitation of the angle being about 110 degrees instead this limitation is found in Para. [0019] and [0021].  Secondly, the mere recitation of the word “about” in these paragraphs does not give clarification to a person of skill about the tolerances of the degree range that would be covered under applicant’s proposed invention.  Therefore,  the rejection is still considered proper.
Applicant’s arguments with respect to claims 30-31 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Applicant's arguments filed 9/23/22 regarding the rejection of claims16-17, 20-24, 27-29 have been fully considered however, they are moot under the new interpretation of James.  While applicant is correct in that the obturator has multiple cannulas the sheath shown in Fig. 18-20 of James has only a single cannula and a collar and flange that act as a cap thereby allowing James to still be used to reject the claims.
Applicant’s arguments over the rejection of claims 18-19 and 25-26 over Fallin are moot since that reference is no longer being used in the current rejection.

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775